This is an appeal from the district court of Okmulgee county. In the trial court defendant recovered judgment against the plaintiff, and plaintiff brings error. The record was filed in this court on August 28, 1923, and the brief of plaintiff in error was filed on November 13, 1923. Defendant in error has filed no brief, although the time for filing same under the rules of this court expired several months ago. Defendant in error has made no request for an extension of time within which to file brief and offered no excuse for his failure to file same. Under these circumstances, this court will not search the record to find a theory upon which the judgment of the trial court may be sustained, but will, where the authorities cited in the brief of plaintiff in error appear reasonably to sustain he assignment of error, reverse the cause in accordance with the prayer of the petition in error.
An examination of the record and the brief on file, indicates that the authorities cited by plaintiff in error reasonably sustain some of the assignments of error, and in accordance with the rules of this court, the judgment of the trial court is reversed, and this cause remanded for further proceeding in conformity herewith.
JOHNSON, C. J., and NICHOLSON, BRANSON, HARRISON, MASON, and WARREN, JJ., concur.